*114DISSENTING OPINION
By NICHOLS, J.
The “petition” filed by the appellant in the court of common pleas was not filed therein until after the effective date of §4123.51.9 R. C.
The allegations of such “petition” clearly show that appellant’s claim was not denied by the Commission upon rehearing within sixty days prior to the effective date of §4123.51.9 R. C., it being specifically stated in the “petition” that the claim was finally disallowed by the Commission on November 14, 1955.
The last paragraph of §4123.51.9 R. C., reads as follows:—
“An action pending in the court of common pleas on a petition under §4123.51 R. C., filed therein prior to said effective date, and a claim which has been denied by the commission upon rehearing under §4123.51 R. C., within sixty days prior to the effective date of this act shall not be affected by the repeal of said section.”
Such paragraph of the section clearly indicates that plaintiff’s right of appeal at the date his “petition” was filed in the common pleas court was limited to and governed by §4123.51.9 R. C., which section does not provide for the filing of a “petition” in the common pleas court but merely the filing of a notice of appeal, the language of the section being:—
“The claimant * * * may appeal á decision of the industrial commission in any injury case, other than a decision as to the extent of disability, to the court of common pleas of the county in which the injury was inflicted * * *. Notice of such appeal shall be filed by the appellant with the commission and the court of common pleas within sixty days after the date of mailing of the decision of the commission appealed from * * *.
“Notice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the decision appealed from and the fact that the appellant appeals therefrom.”
Doubtless the filing of the petition and the issuing and service of such summonses, as was done in this case, would serve the purpose of the provisions for notice of appeal.
There seems to be no provision for the filing of a demurrer to the notice of appeal provided for by the section.
It is my conclusion that the common pleas court was in error in sustaining the demurrer filed to the notice of appeal (which was denominated by the employee as a “petition”), and that any objections to the right of appeal must be made “in accordance with the rules of civil procedure.”
I find no rule of civil procedure which contemplates a demurrer to a notice of appeal, but if such procedure is authorized the notice of appeal contained every allegation of fact required by the section.
When the question properly arises in this case according to the rules of civil procedure it will be necessary to determine whether the words of the §4123.51.9 R. C., to-wit, “other than a decision as to the extent of disability” presents an insurmountable barrier to the right of this claimant to appeal when the specific language of the commis*115sion denying the employee’s claim for compensation for permanent and total disability was clearly based upon the fact that such total and permanent disability “was not the result of the injury.”
It appears to me that in this instance the commission has never determined “the extent of disability” due to the injury but has merely found that plaintiff’s disability even though permanent is not due to his injury. Such finding has always constituted a final appealable order, and I find no reason to believe that the legislature intended by the language of the new act to depart from the settled law in that respect and thereby deprive the claimant of the due process of law contemplated by the governing compensation cases.